DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11, 12, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eberle et al. (6,131,320).
Eberle discloses a sign frame, comprising: a first panel (12, Fig. 9); a first coupling assembly (18, Fig. 9) integrally formed with the first panel (column 3, lines 36-38); a first channel (24, Fig. 9) and a first arm profile (22, Fig. 9) integrally formed with the first panel; a second panel 14; a second coupling assembly 20 integrally formed with the second panel (column 3, lines 36-38); and a second channel (30, Fig. 10) and a second arm profile (28, Fig. 10) integrally formed with the second panel, wherein the second coupling assembly is removably coupled to the first coupling assembly, wherein the first panel operatively pivots with respect to the second panel, between a stowed position and a deployed position, about the first coupling assembly and the second coupling assembly that are removably coupled (by compressing the resilient fingers 52, 54 and 62, 64); wherein the first channel (24, Fig. 10) is designed to receive a portion of the second arm profile (28, Fig. 10) and the second channel (30, Fig. 10) is designed to receive a portion of the first arm profile (22, Fig. 10), wherein the first and second channels operatively pivot with respect to the second and first arm profiles, between the stowed position and the deployed position. See column 4, lines 55-59.
Regarding claims 2 and 12, the first coupling assembly comprises: a first arm comprising a first projection 22, and a first receiver 24; and the second coupling assembly comprises: a second arm comprising a second projection 28, and a second receiver 30, wherein the first projection is operatively received by the second receiver, and the second projection is operatively received by the first receiver (Fig. 10).
Regarding claims 6 and 16, see handle cutout 102.
Regarding claims 11 and 18, the first panel is integrally formed with the first cou0pling assembly and the second panel is integrally formed with the second coupling assembly. See column 3, lines 36-38. It is not known whether the panels are formed by blow molding, but because they are structurally the same as blow molded panels, the structure implied by the recitation that they are blow molded is anticipated by Eberle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al. (6,131,320) in view of Glass et al. (2011/0239506).
Eberle discloses the invention substantially as claimed, as set forth above. However, Eberle does not disclose a chamber between the first and second surface of the first panel. Glass teaches that it was known in the art to provide a chamber 211 to accommodate ballast. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first panel disclosed by Eberle with a chamber, as taught by Glass, in order to accommodate ballast.
Regarding claim 8, Glass discloses an opening 230 for receiving the ballast. The port disclosed by Glass is located on the side of the chamber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the port disclosed by Glass in the second surface of the first panel because merely shifting the position of an element, when such a shift does not affect the operation of the device, has been held to be an obvious matter of design choice. See MPEP § 2144.04(VI)(C).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al. (6,131,320) in view of Thomaselli et al. (9,286,814).
Eberle discloses the invention substantially as claimed, as set forth above. However, Eberle does not disclose a plurality of coring features disposed throughout the first panel to provide rigidity to the first panel. Thomaselli teaches that it was known in the art to provide a plurality of coring features 260 to provide rigidity to a sign panel. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first panel disclosed by Eberle with a plurality of coring features, as taught by Thomaselli, in order to provide rigidity to the panel.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al. (6,131,320) in view of Montgomery et al. (2013/0207061).
Eberle discloses the invention substantially as claimed, as set forth above. However, Eberle does not disclose a plurality of slots disposed through the first panel. Montgomery teaches that it was known in the art to provide a plurality of slots through the panels of a sign. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sign panels disclosed by Eberle with a plurality of slots therethrough, as taught by Montgomery, in order to strengthen the sign panels and to reduce their weight.
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 13, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a first detent on a first arm, a second detent on a second arm, a first bump proximate a first receiver, a first stop recessed into the first bump, a second bump disposed proximate the second receiver, and a second stop recessed into the second bump, in combination with the remaining limitations of the claims.
Regarding claims 4, 14, and 19, Glass (2011/0239506) discloses a single indent and protrusion (cf. Figs. 4A and 4B) but not a second indent and second protrusion. Other prior art references disclose rods that interconnect the two panels in the deployed state. The prior art of record does not disclose or suggest, either alone or in an obviously combinable way, the recited indents and protrusions that are engaged when the two panels are in the deployed state, in combination with the remaining limitations of the claims.
Claims 5 and 15 would be allowable based on its dependency, respectively.
Claim 20 is allowed based on its dependency.
Response to Arguments
Applicant's arguments filed February 16, 20022 have been fully considered but they are not persuasive.
Applicant argues that “Eberle does not anticipate amended claims 1 or 12 or any of the claims dependent thereon. Specifically, Eberle does not disclose a first or second channel or arm profile integrally formed with the first or second panel, respectively.” On the contrary, as set forth in detail above, Eberle appears to disclose exactly that.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/Primary Examiner, Art Unit 3631